Exhibit 10.1

Incidence Agreement

 

1.

THE COCA-COLA COMPANY, a Delaware corporation (“Company”), and COCA-COLA
CONSOLIDATED, INC. (“Bottler”) hereby agree, effective April 1, 2019, to this
Incidence Agreement (“Agreement”), as follows:

 

  1.1.

For purposes hereof,

 

  1.1.1.

“Bottler Gross Revenue” means Net Sales Revenue (i.e., the wholesale price
delivered to the customer plus full service vending income and agency delivery
fee minus sales tax) from sales of Company’s Covered Beverages and Related
Products in the Shared Business Segments (as defined herein).

 

  1.1.2.

“Bottler Net Revenue” means, for volume sold through for trade sales and full
service vending sales in any given year, Bottler Gross Revenue minus customer
trade marketing (“CTM”), cooperative marketing agreement (“CMA”) expense, and
customer specific coupon expense paid by Bottler.

 

  1.1.3.

“Company’s Incidence Amount” means, for each Shared Business Segment, the amount
calculated by multiplying Bottler Net Revenue for Covered Beverages and Related
Products in such Shared Business Segment by the Incidence Rate for such Shared
Business Segment.

 

  1.1.4.

“Company’s Settlement Amount” means the aggregate dollar amount received by
Company attributable to the Company Settlement Price for (i) concentrate sold by
Company to Bottler for use by Bottler in the manufacture of Covered Beverages
and Related Products; and (ii) Covered Beverages and Related Products produced
by or on behalf of Company and sold by Company to Bottler.

 

  1.1.5.

“Company Settlement Price” means (i) in the case of concentrate sold by Company
(or any Affiliate of Company that is not a Regional Producing Bottler) to
Bottler for use by Bottler in the manufacture of a Covered Beverage or Related
Product, the price set by Company (or such Affiliate) for such concentrate in
accordance with the CBA and applicable manufacturing agreement(s); and (ii) in
the case of a Covered Beverage or Related Product sold by or on behalf of
Company (or any such Affiliate) to Bottler in finished form, the price set by
Company (or such Affiliate) for such Covered Beverage or Related Product in
accordance with the CBA, minus the Excluded COGS Component. Company may at its
sole discretion change the Company Settlement Price or the Excluded COGS
Component for one or more Covered Beverages or Related Products (or the
concentrate component thereof), in each case, by providing Bottler with 90
calendar days’ advance written Notice. The Company Settlement Price for each
Covered Beverage and Related Product will be the same for every Expanding
Participating Bottler and Participating Bottler.

 

  1.1.6.

“CBA” means each Comprehensive Beverage Agreement to which Company and Bottler
are parties, as it may be amended from time to time in accordance with its
terms.

 

  1.1.7.

“Excluded COGS Component” means the aggregate amount ascribed by Company to the
cost of goods sold elements identified on Schedule A hereto (as such Schedule
may be amended by Company from time to time by providing Bottler with 90
calendar days’ advance written Notice) in setting the price for a Covered
Beverage or Related Product sold by or on behalf of Company (or any Affiliate of
Company that is not a Regional Producing Bottler) to Bottler in finished form in
accordance with the CBA .

 

Classified – Confidential



--------------------------------------------------------------------------------

  1.1.8.

“Incidence Rate” means, for each Shared Business Segment, the numeric rate that
Company from time to time determines in its sole discretion in accordance with
this Agreement will be multiplied by Bottler Net Revenue for Covered Beverages
and Related Products in each such Shared Business Segment to calculate Company’s
Incidence Amount for each such Shared Business Segment. Each Expanding
Participating Bottler and Participating Bottler will have its own specific
Incidence Rate for each Shared Business Segment, and these rates may vary across
U.S. Coca-Cola Bottlers.

 

  1.1.9.

“Shared Business Segments” means the category and/or product segments (e.g.,
Sparkling, PowerAde, etc.) as determined by Company in its sole discretion from
time to time in accordance with this Agreement.

 

  1.1.10.

Other capitalized terms used and not otherwise defined in this Agreement shall
have the meanings ascribed to them in the CBA.

 

2.

The term of this Agreement (the “Term”) will be effective as of April 1, 2019
and will terminate upon termination of the CBA.

 

3.

Company has provided Bottler with written Notice of the Shared Business Segments
and Incidence Rate for each such Shared Business Segment that will apply
effective April 1, 2019. Hereafter, Company may, at any time in Company’s sole
discretion, upon 90 calendar days’ written Notice to Bottler with a copy of such
Notice to the Coca-Coca System Leadership Governance Board:

 

  3.1.

revise any of the Incidence Rates under this Agreement; provided that any such
revision shall be proportionately applied on a percentage basis to all Expanding
Participating Bottlers and Participating Bottlers; and

 

  3.2.

modify the Shared Business Segments, including by changing the composition of
any Shared Business Segment, adding Shared Business Segments, deleting Shared
Business Segments, and determining whether and how any Shared Business Segment
applies to any new Covered Beverage or new Related Product, and to establish the
Incidence Rate for each such modified or new Shared Business Segment; provided
that any such revisions shall be applied to all Expanding Participating Bottlers
and Participating Bottlers. Company will maintain an accurate list of all
Covered Beverages and Related Products that are included in each Shared Business
Segment and will in a timely manner provide such data to the administrators of
the CONA and North Star information systems, as applicable.

 

4.

Except as provided in Section 2 and Section 3 hereof, this Agreement may be
revised only by mutual written agreement of Company and Bottler in accordance
with this Agreement.

 

5.

Bottler will provide to Company, within 15 calendar days after the end of each
of Bottler’s fiscal months and quarters (within 15 Business Days after the end
of Bottler’s last fiscal quarter in each year), such information in the form and
manner reasonably required by Company to perform the calculations described
herein for such fiscal month and quarter for each of the Shared Business
Segments. The information specified in this Section 5 is referred to as
“Bottler’s Net Revenue Information”. Company will treat Bottler’s Net Revenue
Information in accordance with the confidentiality provisions of the CBA. The
calculation will be settled quarterly based on Bottler’s fiscal quarter. Company
will determine Bottler Net Revenue for Covered Beverages and Related Products
based on timely received Bottler’s Net Revenue Information for the applicable
fiscal quarter for each such Shared Business Segment.

 

2

Classified – Confidential



--------------------------------------------------------------------------------

6.

Within 15 calendar days of Company’s receipt of Bottler’s Net Revenue
Information in accordance with Section 5 hereof, Company will, for each Shared
Business Segment, reconcile Company’s Incidence Amount against Company’s
Settlement Amount, and will provide Bottler with a reconciliation calculation.
If the aggregate Company’s Incidence Amount for all Shared Business Segments is
more than the aggregate Company’s Settlement Amount for all Shared Business
Segments, Bottler shall pay the difference to Company no later than 30 calendar
days after the date on which Bottler receives from Company such reconciliation
calculation. If the aggregate Company’s Incidence Amount for all Shared Business
Segments is less than the aggregate Company’s Settlement Amount for all Shared
Business Segments, Company shall pay the difference to Bottler no later than 30
calendar days after the date on which Company provides such reconciliation
calculation to Bottler.

 

7.

Final Retroactive Settlement:

 

  7.1.

On or before the end of Quarter 1 of each fiscal year, Company will provide
Bottler with a reconciliation calculation based on the final actual Company’s
Incidence Amount and final actual Company’s Settlement Amount for the
immediately preceding fiscal year. The final actual Company Incidence Amount
will be calculated as provided in Section 1.1.2 based on final actual Bottler
Net Revenue for Covered Beverages and Related Products, except that the CTM and
CMA components of Bottler Net Revenue for Covered Beverages and Related Products
will be based on accrued amounts, subject to further adjustment as provided in
Section 7.2 hereof when the actual Bottler CTM and CMA expense is determined by
Company. If the aggregate final actual Company’s Incidence Amount for all Shared
Business Segments is more than the aggregate final actual Company’s Settlement
Amount for all Shared Business Segments, Bottler shall pay the difference to
Company no later than 30 calendar days after the date on which Bottler receives
from Company such reconciliation calculation. If the aggregate final actual
Company’s Incidence Amount for all Shared Business Segments is less than the
aggregate final actual Company’s Settlement Amount for all Shared Business
Segments, Company shall pay the difference to Bottler no later than 30 calendar
days after the date on which Company provides such reconciliation calculation to
Bottler. No adjustment will be made for Bottler’s Net Revenue Information that
is not timely provided in accordance with Section 5 hereof, unless such delay
results from factors outside of Bottler’s control.

 

  7.2.

Once Bottler’s actual CTM expense and CMA expense for the Bottler’s prior fiscal
year is determined, Company shall adjust the settlement calculation made in
accordance with Section 7.1 hereof solely to the extent of the difference, if
any, between Bottler’s actual CTM expense and CMA expense. Any variance between
this final adjusted incidence settlement and the settlement amount calculated in
accordance with Section 7.1 hereof will be paid or invoiced, as the case may be,
by Company within 30 calendar days of Bottler and Company alignment (and in any
event no later than 90 calendar days after Bottler’s actual CTM expense and CMA
expense for the applicable year are determined). Thereafter, no further
adjustment to any payments made pursuant to this Agreement shall be made for
such prior fiscal year.

 

3

Classified – Confidential



--------------------------------------------------------------------------------

8.

If, after the Effective Date, Bottler changes its fiscal calendar, then, at
Company’s request, Bottler and Company will work together in good faith to
revise the reconciliation and settlement processes described in Sections 6 and 7
hereof in a manner that minimizes the administrative burdens to Company and
Bottler, taking into account that Company administers incidence programs for
multiple U.S. Coca-Cola Bottlers.

 

9.

Subject to and without waiving Company’s rights and obligations under Section 3
hereof:

 

  9.1.

Incidence Rates for Sub-Bottling Territories, if any, acquired by Bottler from
Company or any of its Affiliates prior to the Effective Date, will be adjusted
following the Effective Date on a onetime basis, in a manner that does not
result in value transfer (calculated as of the time of such one-time adjustment)
between Company (or such Company Affiliate) and Bottler (including, as
applicable, to address the effect on Sub-Bottling Payments payable by Bottler to
Company or any Company Affiliate), to provide for a single Incidence Rate for
each Shared Business Segment for all Sub-Bottling Territories held by Bottler.

 

  9.2.

If, after the Effective Date Bottler acquires territory from, or divests
territory to, another U.S. Coca-Cola Bottler, if necessary to cause the
Incidence Rates then in effect and/or Sub-Bottling Payments, as applicable,
payable by Bottler to Company (or any Company Affiliate) to remain value neutral
immediately following such transaction, in connection with the closing of such
transaction, Company and Bottler will work together in good faith to mutually
agree on a onetime adjustment to such Incidence Rates and/or Sub-Bottling
Payments, as applicable. Any such one-time adjustment will be calculated in a
manner that does not result in value transfer (calculated as of the time of such
adjustment) between Company (or any Company Affiliate) and Bottler and/or such
other U.S. Coca-Cola Bottler, as the case may be.

 

10.

Company may assign any of its rights and delegate all or any of its duties or
obligations under this Agreement to one or more of its Affiliates; provided,
however, that any such delegation will not relieve Company from any of its
contractual obligations under this Agreement.

 

11.

Failure of Company or Bottler (including any of their respective Affiliates) to
exercise promptly any right herein granted, or to require strict performance of
any obligation undertaken herein by the other party, will not be deemed to be a
waiver of such right or of the right to demand subsequent performance of any and
all obligations herein undertaken by Bottler or by Company.

 

12.

Bottler is an independent contractor and is not an agent of, or a partner or
joint venturer with, Company.

 

  12.1.

Each of Company and Bottler agree that it will neither represent, nor allow
itself to be held out as an agent of, or partner or joint venturer with the
other (including any of its Affiliates).

 

  12.2.

Bottler and Company do not intend to create, and this Agreement will not be
construed to create, a partnership, joint venture, agency, or any form of
fiduciary relationship. Each party covenants and agrees never to assert that a
partnership, joint venture or fiduciary relationship exists or has been created
under or in connection with this Agreement and the Related Agreements. There is
no partnership, joint venture, agency, or any form of fiduciary relationship
existing between Bottler and Company, but if it there is determined or found to
be a partnership, joint venture, or agency, then Bottler and Company expressly
disclaim all fiduciary duties that might otherwise exist under applicable law.

 

4

Classified – Confidential



--------------------------------------------------------------------------------

  12.3.

Nothing in this Agreement, express or implied, is intended or will be construed
to give any person or entity, other than the parties to this Agreement and their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained in this
Agreement. This Agreement does not, and is not intended to, confer any rights or
remedies upon any Person other than Bottler and Company.

 

13.

The parties may execute this Agreement in counterparts, each of which is deemed
an original and all of which only constitute one original.

 

14.

This Agreement shall be interpreted, construed and governed by and in accordance
with the laws of the State of Georgia, United States of America, without giving
effect to any applicable principles of choice or conflict of laws, as to
contract formation, construction and interpretation issues. The parties agree
that any lawsuit commenced in connection with, or in relation to, this Agreement
must be brought in a United States District Court, if there is any basis for
federal court jurisdiction. If the party bringing such action reasonably
concludes that federal court jurisdiction does not exist, then the party may
commence such action in any court of competent jurisdiction.

 

15.

The parties acknowledge and agree that the terms and conditions of this
Agreement have been the subject of active and complete negotiations, and that
such terms and conditions must not be construed in favor of or against any party
by reason of the extent to which a party or its professional advisors may have
participated in the preparation of this Agreement.

 

16.

This Agreement amends, restates and supersedes in its entirety the Expanding
Participating Bottler Revenue Incidence Agreement or Participating Bottler
Revenue Incidence Agreement, as the case may be, previously in effect between
the parties (in either case, the “Prior Incidence Agreement”). Notwithstanding
anything herein to the contrary, any adjustments pursuant to Section 6 or
Section 7 with respect to periods ending prior to April 1, 2019, will continue
to be calculated in accordance with the Prior Incidence Agreement.

 

17.

Bottler and Company agree that this Agreement shall apply to Bottler and any of
its subsidiaries that are parties to a CBA or other bottling agreement with
Company (or any of its Affiliates).

[Signatures on following page]

 

5

Classified – Confidential



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Bottler each have caused Incidence Agreement to
be executed by a duly authorized person in their behalf on the dates indicated
below.

 

THE COCA-COLA COMPANY By:   /s/ James L. Dinkins   Authorized Representative

Date: February 5, 2019

 

 

COCA-COLA CONSOLIDATED, INC. By:   /s/ E. Beauregarde Fisher III   Authorized
Representative

Date: January 30, 2019

 

Signature Page to Incidence Agreement



--------------------------------------------------------------------------------

Schedule A —Elements of Excluded COGS Component

Customer freight

Labor and overhead

Closures

Packaging

Redistribution

Hedging costs, premiums and ordinary course payments, and any realized or
unrealized gains or losses thereon for aluminum, PET, fuel and/or other
commodities

High fructose starch syrup

Sucrose

 

Classified – Confidential